Citation Nr: 1822602	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-31 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

A.F., Appellant's grandson 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1946 to March 1975.  The Veteran died in October 2004.  The Appellant is his surviving spouse.  The Appellant was provided a hearing in March 2018 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2009 rating decision, which denied service connection for the cause of the Veteran's death, became final, as the Appellant did not appeal the decision or submit new and material evidence within a year of the decision.

2.  The evidence submitted since July 2009 relates to an unestablished fact necessary to substantiate the claim for service connection for cause of the Veteran's death and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision denying service connection for cause of the Veteran's death became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for the cause of the Veteran's death.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105 (2012).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The Appellant is seeking to reopen service connection for cause of the Veteran's death.  The claim was previously denied in July 2009 due to there being no medical evidence showing the Veteran's death was related to his active duty service.  The rating decision became final, as the Appellant did not appeal it or submit new and material evidence within one year of the decision.   

Since the prior final decision, the Appellant has submitted competent statements and testimony, through her authorized representative, at a March 2018 hearing regarding the Veteran's service-connected disabilities that may have contributed to his death.  The Board finds this evidence is new, as it has not been part of the record before, and material, as it relates to a factor in possibly substantiating the claim for service connection for the cause of the Veteran's death.  Therefore, the evidence is to be considered new and material, and the claim is reopened. 


ORDER

New and material evidence having been received, the petition to reopen service connection for the cause of the Veteran's death is granted.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Appellant's claim. 

The Appellant is claiming entitlement to service connection for the Veteran's cause of death.  The Appellant contends that a contributing factor to the Veteran's death was his service-connected discogenic sciatica with low back ache, also referred to as "low back condition," and his service-connected diabetes.  The death certificate listed the Veteran's immediate cause of death as respiratory arrest due to anoxic encephalopathy and seizures.  Other significant conditions were noted as lung cancer and chronic bronchitis.  The Appellant further contends that the Veteran's service-connected back condition and diabetes contributed to or were the cause of the Veteran's initial fall and subsequent head trauma, which then caused his seizures.  The Appellant provided that the Veteran's service-connected low back condition with sciatica and diabetes often caused the Veteran extreme pain down his legs, and additional leg numbness, which would cause him to occasionally fall and need use of a cane and walker.  She contended that on the day of the Veteran's death, his back disability caused him to fall in his house and hit his head.  She reported that the Veteran was found in a catatonic state after the fall and subsequently had seizures at the hospital, which led to his death.  

Therefore, due to the Appellant contending that the Veteran's service-connected low back condition and diabetes were contributing factors to the fall that led to the Veteran's seizures, the Board finds that an opinion addressing such claim is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records and other necessary records relevant to the Appellant's cause of death claim, including all records related to the Veteran's low back condition and diabetes. 

2.  After all outstanding records have been associated with the claims file, send the claims file to an appropriate VA examiner for an opinion regarding the Veteran's cause of death.  The record and a copy of this Remand must be made available to the examiner. 

Following a review of the entire record, to include the Appellant's lay statements regarding the Veteran's fall and subsequent head injury that preceded his death, the Veteran's low back and leg pain, and walking trouble due to his service-connected low back condition and diabetes, the examiner should determine:

(a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected low back condition and service-connected diabetes, contributed to or caused the Veteran's initial fall on the day of his death? 

(b) If YES, is it at least as likely as not that the Veteran's head injury after his fall contributed to or caused his subsequent seizures? 

The examiner should explain the medical basis for the conclusions reached.  In offering any opinion, the examiner must consider the full record, to include the lay statements regarding the Veteran's initial fall and head injury, and the opinion should reflect such consideration

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Appellant with a Supplemental Statement of the Case, and afford her a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


